department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division number release date legend org - organization name xx - date address - address date date person to contact identification_number contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court july 20xx certified mail - return receipt requested dear a final adverse determination_letter as to your exempt status under section this i sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons are you sec_501 operated exclusively not demonstrated that you have for charitable educational or other exempt purposes within the meaning of lr c sec_501 and exempt under sec_501 must be organized and operated exclusively for an exempt purposes you have provided no information regarding your receipts expenditures or activities you have not established that you have operated exclusively for an exempt_purpose organizations described ir c in contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you ate required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling tel or write taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as requited by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours douglas h shulman commissioner by nanette m downing director eo examinations enclosures publication internal_revenue_service date date org address certified mail - return receipt requested dear sir madam department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas texas taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form 886-a explanation of items name of taxpayer rev date tax identification_number december 20xx year period ended org ein schedule number or exhibit legend org - organization name dir-1 - dir issue xx - date state - state director - director whether org exemption under sec_501 of the internal revenue to their failure to establish the right to maintain such exemption code should be revoked due facts __for trouble children as of the date the state inspectors cited the organization for violating state regulation and org was granted tax-exempt status under sec_501 of the internal_revenue_code as august 19xx the purpose of the organization was to operate a group home of the examination this organization has cease to operate due to the corporate status being place in forfeiture by the state of state as of year ended 20xx the initial interview was conducted with the temporary acting director director indicated the original founder and director dir-1 resigned from the position in june of 20xx based on allegations by the state of state department of human resources that dir-1 was using the assets of the organization for himself and family member’s personal benefits based on the investigation discontinued funding the organization with the resignation of the original director the board selected director to operate the organization until they closed their financial and operational activities director indicated she was only in office for a short_period therefore she was not aware of the location of all of the organizational documents and financial records due to the changing of accountants due to her limited time in this position and the time it took to locate this organization all of the documents and financial records were accepted as filed per the examination the revenue_agent was able to secured and accept as filed delinquent information returns for years ended 20xx and 20xx the organization also submitted documents to support that all of the remaining assets of the organization was sold and the income used to paid the remaining debt of the organization the state department of taxation website lists the current status of org as forfeit according to the state department of taxation an organization is considered forfeit if they fail to file any required returns and or pay any outstanding fees penalties once an organization is classified as forfeit they can only be reclassified as active after filing any delinquent returns and or paying outstanding fees penalties and resubmitting the articles of incorporation per discussion with the acting director the organization agreed with state of state position and has discontinued their financial and operational activities as an organization exempted under sec_501 of the internal_revenue_code sec_501 of the code provides for exemption of organizations organized and operated exclusively for charitable purposes and that no part of the earnings_of which inures to the benefit of private shareholders or individuals department of the treasury-internal revenue service form 886-a law form 886-a explanation of items rev date schedule number or exhibit name of taxpayer org tax identification_number ein year period ended december 20xx sec_6033 of the internal_revenue_code of provides that every organization exempted from taxation under sec_501 of the code shall file an annual return stating specifically the items of gross_income of gross_income receipts and disbursements and shall keep such records render under oath such other oath such statements make such other returns and comply with such rules and regulations as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_1_6033-2 of the federal_income_tax regulations require that every organization which has established its rights to exemption from tax shall submit such additional information as may be required by the internal_revenue_service to further inquire into its exempt status sec_1_6001-1 of the federal_income_tax regulations states in part every organization exempt from tax under sec_501 shall keep such permanent books of account records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall keep such books_and_records as required to substantiate the information required by sec_6033 the dual test organized and operated sec_501 requires an organization to be both organized and operated exclusively for one or more sec_501 purposes if the organization fails either organizational_test or the operational_test it is not exempt reg c -1 a church of visible intelligence that governs the universe v u s cl_ct the organizational_test concerns the organization’s articles of organization or comparable governing document the operational_test concerns the organization’s activities a deficiency in an organization’s governing document cannot be cured by the organization’s actual operations likewise an organization whose activities are not within the statute will not qualify for exemption by virtue of a well written charter reg c -1 b gv operational_test sec_1_501_c_3_-1 defines appropriate exempt purposes an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes - - - - - - - - religious charitable scientific testing for public safety literary educational fostering national or international sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment prevention of cruelty to children or animals form 886-a department of the treasury-internal revenue service form 886-a explanation of items rev date schedule number or exhibit name of taxpayer tax identification_number org reg c -1 c provide that an organization is operated exclusively for charitable purpose sec_2 only if engages primarily in activities that accomplish those purposes in above it is not so operated if more than an insubstantial part of its activities do not further those purpose ein year period ended december 20xx burden_of_proof the court in 510_us_870 114_sct_197 mem u s cited a long line of authority holding that the applicant bears the burden of showing it is entitled to exemption in 505_f2d_1068 e cir ’ the court stated that income_tax exemption must be strictly construed with any doubts to be resolved in favor of the taxing entity consequently determinations of the commissioner are presumed correct similarly the court cited welch v helvering 190_us_111 and modem cases following its structure that p laintiff thus bears the burden of proving its entitlement to an exemption the tax_court has consistently stated that a statute creating an exemption must be strictly construed and any doubt must be resolved in favor of the taxing power harding hospital inc v united_states of america f2d a f t r 2d ustc taxpayer’s position since the state of state discontinued to fund the operational activities and placing their corporate status in forfeiture as an inactive organization the board_of directors agrees with the revocation of org exemption under sec_501 of the internal_revenue_code government position since the state of state has placed org in forfeiture the organization can no longer continue to operate as an organization exempted under sec_501 of the internal_revenue_code organizations seeking to obtain or maintain tax exempt status under sec_501 of the irc must meet two basic tests these organizations must be both organized and operated for c purposes org has not demonstrated that they continued to meet the operations test therefore org no longer continues to qualify for tax exempt status under sec_501 of the internal_revenue_code conclusion basic on the facts law and argument org has not demonstrated that they continue to meet the operations test since the organization does not meet the operations test its our position that your tax exempt status should be revoked org no longer qualifies for tax exempt status effective january 20xx this is the first day of the tax period in which the organization fails to qualify for exemption under sec_501 also as of january 20xx contributions are no longer deductible as charitable_contributions in addition org will be required to file the u s_corporation income_tax return form_1120 for all periods subsequent to december 20xx form 886-a department of the treasury-internal revenue service
